Citation Nr: 1453855	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-25 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for high blood pressure, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for status post myocardial infarct, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for tinea unguium, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for residuals of inoculation, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

10.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for status post total right knee replacement due to osteoarthritis, to include as due to an undiagnosed illness.

12.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

13.  Entitlement to service connection for a condition causing shortness of breath, to include as due to an undiagnosed illness.

14.  Entitlement to service connection for asthma, to include as due to an undiagnosed illness.

15.  Entitlement to service connection for a throat condition, to include as due to an undiagnosed illness.

16.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

17.  Entitlement to service connection for depressive disorder, not otherwise specified.

18.  Entitlement to a rating in excess of 10 percent for right elbow traumatic medial epicondylitis; olecranon spur; degenerative joint disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1963 and from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran initially appealed a non-compensable rating for his right elbow condition in August 1982.  He was subsequently awarded a 10 percent rating, effective April 15, 1991, in an October 1992 rating decision.  Because a higher rating was available, the rating decision does not reflect a full grant of the benefits sought.  As such, the increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for status post total right knee replacement due to osteoarthritis headaches, a condition causing shortness of breath, asthma, a throat condition, and fibromyalgia (all to include as due to an undiagnosed illness) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's high blood pressure was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service, to include as due to an undiagnosed illness.  

2.  The Veteran's diabetes mellitus, type II was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service, to include as due to an undiagnosed illness.  

3.  The Veteran's tinea unguium was not manifested during service and is not otherwise related to the Veteran's active service, to include as due to an undiagnosed illness.  

4.  The Veteran's status post myocardial infarct was not manifested during service and is not otherwise related to the Veteran's active service, to include as due to an undiagnosed illness.  

5.  The Veteran's obstructive sleep apnea was not manifested during service and is not otherwise related to the Veteran's active service, to include as due to an undiagnosed illness.  

6.  The Veteran has been diagnosed with chronic gastritis that did not manifest during service and is not otherwise related to the Veteran's active service, to include as due to an undiagnosed illness.  The Veteran has not been diagnosed with IBS.

7.  The Veteran does not have erectile dysfunction, and the evidence does not shown any male reproductive symptoms due to an undiagnosed illness.

8.  The Veteran does not have any residuals of inoculation, and the evidence does not show any such residuals due to an undiagnosed illness.

9.  The Veteran's memory loss has been attributed to a known diagnosis of depressive disorder.  The evidence does not show that such symptoms are related to active service. 

10.  The Veteran has not been diagnosed with PTSD in conformity with the DSM-IV or DSM-V.

11.  The Veteran's depressive disorder is not related to active service.
   

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for high blood pressure, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

3.  The criteria for entitlement to service connection for tinea unguium, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, (2014).

4.  The criteria for entitlement to service connection for status post myocardial infarct, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317, 4.114 (2014).

5.  The criteria for entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

6.  The criteria for entitlement to service connection for IBS, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

7.  The criteria for entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

8.  The criteria for entitlement to service connection for residuals of inoculation, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).  

9.  The criteria for entitlement to service connection for memory loss, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

10.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

11.  The criteria for entitlement to service connection for depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that many of his current conditions are due to service in the Persian Gulf.  Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1)(i) (2014).  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i)(2013).  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; such unexplained multisymptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders; or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 
A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Additionally, the provisions pertaining to Persian Gulf veterans allow for presumptive service connection for certain infectious diseases.  38 C.F.R. § 3.317(c).  However, the Veteran's claim does not pertain to any of the enumerated diseases; this provision is therefore not applicable.

The Board notes that, by definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995).  However, where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the Veteran has been diagnosed with hypertension; diabetes mellitus, type II; tinea unguium; a myocardial infarct; obstructive sleep apnea and gastritis (claimed as IBS).  The evidence does not show that these diagnosed conditions are manifestations of any medically unexplained chronic multi-symptom illnesses.  Because the Veteran's symptoms have been attributed to known clinical diagnoses, consideration of these issues as undiagnosed illnesses is not warranted.  

High Blood Pressure and Diabetes Mellitus, Type II

In January 2008 VA treatment records, the Veteran was diagnosed with hypertension.  His blood pressure, though, was described as controlled.  

The Veteran was diagnosed with diabetes mellitus, type II, as early as 1994.  Specifically, when the Veteran suffered an acute myocardial infarct in September 2000, private treatment record noted a six-year history of diabetes mellitus, type II.  
December 1995 VA records also contain a diagnosis of uncontrolled diabetes mellitus.  Similarly, August 1996 private treatment records describe the Veteran's diabetes mellitus, type II, as uncontrolled.  

Service treatment records are absent any complaints or symptoms related to either hypertension or diabetes mellitus, type II.  At his separation examination, the Veteran specifically denied high or low blood pressure as well as sugar or albumin in his urine.  His heart and endocrine system were evaluated as clinically normal.

Therefore, the evidence shows that the Veteran was diagnosed with hypertension and diabetes mellitus, type II, years after separation from service, with no indication of any in-service occurrence of the conditions.  There is no probative evidence otherwise linking the conditions to service.  As such, service connection on a direct basis is not warranted. 

However, service connection can be established through application of statutory presumptions, including for hypertension and diabetes mellitus, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran was diagnosed with hypertension in 2008, over a decade after separation in 1991.  The earliest medical diagnosis of the Veteran's diabetes mellitus, type II appears in 1995, with a history of the condition noted in 1994.  Consequently, the conditions did not manifest within one year of service, and, as noted, there is no indication that either condition was chronic during service.  Therefore, service under 38 C.F.R. § 3.303(b) for chronic diseases is not warranted for hypertension or diabetes mellitus, type II.

The Board acknowledges the Veteran's assertion that he has high blood pressure and diabetes mellitus, type II as a result of service, to include serving in the Persian Gulf War.  The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
Therefore, the most probative evidence of record does not show that the Veteran's high blood pressure or diabetes mellitus, type II, are caused or aggravated by service, to include consideration as chronic diseases or as manifestations of undiagnosed illnesses related to service in Southwest Asia during the Persian Gulf War.  As, such, the preponderance of the evidence is against the claim as to these two issues; they must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Tinea Unguium, Status Post Myocardial Infarct, and Obstructive Sleep Apnea

Although the Veteran had no skin abnormalities at a November 2011 VA examination, VA records show the Veteran was diagnosed with tinea unguium in April 2005.  However, there is no indication of any in-service skin problems in the Veteran's service treatment records.  Indeed, the Veteran's skin was found to be clinically normal during his March 1991 separation examination.

Next, September 2000 private records from Hospital Pavia show the Veteran suffered an acute myocardial infarction.  However, in January 2008, April 2009, May 2009, and August 2009 VA treatment records, a review of the cardiovascular system did not result in any abnormal findings.  Moreover, May 2009 VA treatment records describe the Veteran as having a regular rhythm with no murmurs, clicks, or gallops.  

Therefore, the evidence does not reflect any residuals from the Veteran's acute myocardial infarction.  However, even if the Veteran was diagnosed with any such residuals, there is no indication of any related in-service occurrence.  While the Veteran reported chest pain at his March 1991 separation examination, the examiner noted that there was no evidence of cardiovascular disease.  Instead, the Veteran was diagnosed with an esophageal hernia.  

Regarding the Veteran's claim for obstructive sleep apnea, private treatment records reflect a diagnosis of the condition in July 2010, nearly two decades after separation from service.  During service, treatment records are absent for any complaints of breathing or sleep problems.  Indeed, in his March 1991 report of medical history, the Veteran denied frequent trouble sleeping.  Moreover, the Veteran's sinuses, mouth, and throat were all found to be clinically normal at separation.  

In short, the evidence does not show the Veteran's tinea unguium, acute myocardial infarction or obstructive sleep apnea were caused or aggravated by service, to include consideration as manifestations of undiagnosed illnesses related to service in Southwest Asia during the Persian Gulf War.  The Veteran has not demonstrated the requisite knowledge to identify a nexus between any of these three conditions and active service.  See Jandreau, 492 F.3d at 1372.  As such, the preponderance of the evidence is against the claim with regard to service connection for tinea unguium and acute myocardial infarction and must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  
IBS 

According to 38 C.F.R. § 3.317(a)(2), functional gastrointestinal disorders may be considered as medically unexplained chronic multi-symptom illness.  

A November 1993 abdominal x-ray showed no radiographic evidence of obstruction or pneumoperitoneum.  January 2008 and April 2009 VA treatment records reflect examinations of the Veteran's gastrointestinal system, but there was a negative finding for symptoms such as abdominal pain, nausea, vomiting, diarrhea, and constipation.  However, in February 2010, the Veteran reported indigestion and intermittent "gastric fullness sensation" after meals that was not relieved by Prilosec.  He also reported loose stools and constipation.  The physician ruled out IBS and diagnosed chronic gastritis with acute exacerbation.  The Veteran was advised to follow an irritant free diet and lose weight.  Therefore, the evidence shows that the Veteran's gastrointestinal symptoms have been attributed to a known diagnosis of chronic gastritis.  As such, the analysis progresses to the question of direct service connection.  See Combee, 34 F.3d at 1042.

Service treatment records are absent any complaint of gastrointestinal symptoms.  To the contrary, the Veteran denied frequent indigestion or intestinal trouble on his March 1991 report of medical history.  In short, there is no indication of any gastrointestinal symptoms until two decades following the Veteran's separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Indeed, the Veteran has not alleged or otherwise described continuous or persistent abdominal symptoms since service; rather, the evidence indicates chronic gastritis since 2010.

In sum, the evidence does not show the Veteran's gastritis was caused or aggravated by service, to include consideration as a manifestation of an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.  Moreover, the Veteran has not demonstrated the requisite knowledge to identify a nexus between gastritis and active service.  As such, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  
Erectile Dysfunction and Residuals of Inoculation

The Veteran has not been diagnosed with erectile dysfunction or residuals of inoculation.  The evidentiary record does not reflect any male reproductive problems or identify any effects of inoculations.  

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While these disorders have not been diagnosed, there is also no evidence that the Veteran has symptomatology of any undiagnosed illness related to erectile dysfunction or residuals of inoculation.  Aside from the Veteran's bare assertion of these conditions when filing his claim, he has not provided any further statements identifying symptoms, either in the form of lay statements or within the context of seeking treatment.  The statement by the Veteran's wife from December 2008 is also absent any report of erectile dysfunction symptoms or residuals of inoculation.   

The preponderance of the evidence is against the claim as to these two issues, to include consideration as undiagnosed illnesses.  Therefore, they must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Memory Loss

In December 2003 VA treatment notes, the Veteran was not found to have any memory impairment.  Similarly, in August 2007 VA psychiatric treatment notes, the Veteran's memory was intact, and neuropsychiatry review was negative for memory changes in January 2008, April 2009, May 2009, and August 2009 VA treatment records.

However, during a VA PTSD examination in December 2013, the Veteran was found to have "some recent memory difficulties but otherwise cognitive functions are preserved."  Indeed, symptoms of the Veteran's mental health condition specifically included mild memory loss.  Therefore, in terms of the Veteran's claim for memory loss as an undiagnosed illness, this symptom has been attributed to a known clinical diagnosis rendered during the December 2013 VA.  Further consideration under 38 U.S.C.A. § 1117 is not warranted.

Next, service treatment records are absent any reports of memory loss or other cognitive problems.  Indeed, the Veteran denied memory loss at the time of his separation in 1991.  

In sum, the evidence does not show the Veteran's memory was caused or aggravated by service, to include consideration as manifestations of undiagnosed illnesses related to service in Southwest Asia during the Persian Gulf War.  Instead, the Veteran's symptoms have been attributed to his mental health disorder by a competent medical professional.  As such, the preponderance of the evidence is against the claim with regard to service connection for memory loss and must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

PTSD and Depressive Disorder

In May 2007, the Veteran was diagnosed with major depression.  August 2007 VA treatment records show a diagnosis of depressive disorder, NOS, by history.  Upon evaluation, PTSD was ruled out.  

When establishing treatment for his depression symptoms in December 2002, the Veteran reported that his symptoms began in 2000.

The Veteran was afforded a VA PTSD examination in April 2008.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner explained that the Veteran met the stressor criteria and the criteria for persistent re-experiencing of the traumatic event and hyperarousal.  However, he did not exhibit the required symptom of persistent avoidance of the stimulus.  As a result, the examiner diagnosed the Veteran with depressive disorder, NOS. 

When filing his Notice of Disagreement, the Veteran provided a statement from his wife.  She described how the Veteran would have nightmares, waking up sweaty and shouting.  She also stated that her husband was more aggressive when he returned from the Persian Gulf War and that he would sometimes hide behind furniture in a "defensive position."  The Veteran's wife asserted that he must be reminded to shave, cut his hair, and dress appropriately for a given occasion, and she described him as "lost in space and time."

February 2009 VA psychiatric treatment records again reflect a diagnosis of depression.  The treatment records discuss symptomatology, with no opinion as to the etiology of the Veteran's condition.

January 2012 VA treatment records reflect a diagnosis of PTSD and recurrent major depression disorder.  There was no indication in the record that the PTSD diagnosis conformed with the DSM criteria.  As a result, the Veteran was provided another VA PTSD examination in December 2013.  The VA examiner concluded that the Veteran did not have a diagnosis of PTSD in conformity with the DSM criteria.  The examiner acknowledged the medical evidence of a previous diagnosis of PTSD but indicated that the Veteran did not exhibit persistent avoidance of the stimuli associated with the traumatic event, or the negative alteration in cognition and mood associated with the traumatic event that would be necessary to fulfill the DSM diagnostic criteria for PTSD.  The examiner stated that there was no relation between the Veteran's PTSD and depressive condition.  He opined that the Veteran's mental health condition was less likely than not incurred in or caused by service because there was no psychiatric symptoms prior to entering or during active service, or within one year of discharge.  

A review of the evidence shows that the Veteran has not been diagnosed with PTSD in conformity with the DSM-IV or DSM-V criteria for PTSD.  While the Veteran is competent to describe observable symptoms, he is not competent to distinguish between various psychological conditions because such an inquiry involves a complex medical issue, to include application of specific medical criteria.  See Jandreau, 492 F.3d at 1372.  Because the most competent and probative evidence does not show the required diagnosis of PTSD, the claim must be denied.

With regard to the Veteran's depressive disorder, a competent medical professional has verified the diagnosis of this psychiatric condition.  However, the evidence shows that the Veteran's depression is not related to active service.

Specifically, the Veteran denied experiencing nervous trouble, depression, or excessive worry in March 1991.  Moreover, the January 2012 VA examination also provided evidence against a nexus between the Veteran's current depressive disorder and service.  The examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the January 2012 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for PTSD and depressive disorder, and the claim as to both issues must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Increased Rating

The Veteran seeks a rating in excess of 10 percent for right elbow traumatic medial epicondylitis; olecranon spur; degenerative joint disease, which has been rated under Diagnostic Code 5010-5209.  As noted above, the Board will proceed with the Veteran's claim, viewing the case as an initial increased rating claim for a right elbow condition.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

As noted, the Veteran's elbow disability has been rated under Diagnostic Code 5209-5010.  (A hyphenated Diagnostic Code is used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).  However, the Board finds that evaluation under these codes is not appropriate.  

Diagnostic Code 5209 is for "other impairment of the elbow," with a minimum evaluation of 20 percent.  Diagnostic Code 5209 contemplates joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius.  There is no indication of the record that the Veteran meets this criteria.  Indeed, a December 1991 x-ray showed no evidence of fracture or dislocation.  

The Veteran's primary documented symptom is limitation of motion, and therefore his disability is more approximately rated under the codes pertaining to limitation of motion, i.e. Diagnostic Codes 5206 and 5207.  Moreover, Diagnostic Code 5010 and, in turn, Diagnostic Code 5003, provides for ratings based on the limitation of motion of the joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Accordingly, the Board concludes that Diagnostic Codes 5206 and 5207 are the most appropriate diagnostic codes in this case.

Under Diagnostic Code 5206, limitation of flexion of the forearm to 110 degrees warrants a non-compensable rating, limitation to 100 degrees warrants a 10 percent rating, limitation to 90 degrees warrants a 20 percent rating, limitation to 70 degrees warrants a 30 percent rating, limitation to 55 degrees warrants a 40 percent rating, and limitation to 45 degrees warrants a maximum 50 percent disabling.  These percentages apply to both major and minor arms.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of the forearm to 45 degrees or 60 degrees warrants a 10 percent rating, limitation to 75 degrees warrants a 20 percent rating, limitation to 90 degrees warrants a 30 percent rating, limitation to 100 degrees warrants a 40 percent rating, and limitation to 110 degrees warrants a maximum 50 percent disabling.  These percentages apply to both major and minor arms.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

In determining the appropriate rating for such musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

The Board finds that a higher rating of 20 percent, but no higher, for the Veteran's right elbow is warranted from April 28, 2008, forward.  

December 1993 VA treatment record reflects the Veteran's report of recurrent swelling of the right elbow, and a February 1994 VA joint examination reflects the Veteran's report of tenderness to palpation in the right elbow.  However, March 1994 VA records show the Veteran's elbow was not manifested by edema or muscle atrophy; his range of motion was described as within normal limits. 

At a May 1997 joint examination, the Veteran had swelling of the right elbow, but it was not warm or red.  The Veteran reported tenderness to palpation.  There was no crepitus or instability of the elbow.  There was no muscle atrophy of the area muscles, and there was normal muscle strength.  The range of motion of the elbow was measured at flexion to 145 degrees and extension to 0 degrees.  X-rays were unremarkable.  

At a December 2002 VA joint examination, the Veteran reported increased pain in his right elbow with occasional locking.  The examiner indicated there were no episodes of dislocation or recurrent subluxation, and there was no swelling.  The Veteran demonstrated 140 degrees of flexion and 0 degrees of extension of the right elbow.  Although the Veteran experienced painful motion, he was not additionally limited by pain, fatigue, weakness, or lack of endurance.  

At an April 2008 VA joint examination, the Veteran reported pain, stiffness, and weakness in the right elbow.  The Veteran also reported locking episodes several times a week and flare-ups causing him to immobilize the right elbow and complete activities with his left arm.  However, the examiner did not find giving way, instability, effusion, or episodes of dislocation or subluxation of the right elbow.  The Veteran demonstrated active range of motion to 85 degrees and extension to 0 degrees.  Upon repetitive testing, the Veteran's flexion was reduced to 65 degrees, but there was no additional limitation of motion with regard to extension of the right elbow.  

In June 2009 VA treatment records, the Veteran reported numbness in the right arm, including his fingers.  However, the Veteran was described as independent in all aspects of personal care.  The Veteran underwent a right elbow sonogram in August 2011, revealing common flexor tendinosis without evidence of tear, calcific olecranon bursitis, and cubital tunnel syndrome.  

At a December 2013 VA examination, the Veteran demonstrated right elbow flexion to 130 degrees and extension to 0 degrees.  There was no additional limitation of motion of the elbow and forearm following repetitive-use testing.  However, the Veteran reported pain on movement and less movement than normal in the right elbow.  There was no ankylosis of the elbow, and muscle strength was four out of five.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that from April 29, 2008, forward, a rating of 20 percent, but no higher, is warranted for the Veteran's right elbow condition.  

On April 29, 2008, the Veteran's elbow flexion was limited to 85 degrees.  Prior to the examination, there is no evidence showing the Veteran's elbow flexion limited to 90 degrees or less.  After the examination, the Veteran's right elbow flexion was limited only to 130 degrees.  With regard to any limitation of extension, both before and after April 29, 2008, the Veteran's elbow condition was not manifested by limitation of flexion of 75 degrees or more.  As such, the Veteran's limitation of extension does not warrant a rating in excess of 10 percent, let alone a rating in excess of 20 percent, throughout the appeal, based on limitation of extension.

In making the above determinations, the Board has considered the Veteran's functional loss of the elbow due to pain.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  At the April 2008 VA examination, the Veteran's flexion was limited to 65 degrees upon repetitive-use testing.  His extension measurements remained unchanged after repetitive motion.  

However, the Board finds that the Veteran's right elbow has more closely approximated loss of flexion contemplated in a 20 percent rating, rather than a 30 percent rating, which contemplates flexion limited to 70 degrees.  This is because the Veteran's flexion was not limited to less than 90 degrees in any other evidence of record.  Indeed, following the Veteran's April 2008 VA examination, his limitation of flexion improved, with only 130 degrees of limitation of flexion measured at the December 2013 VA examination, with no additional limitation of motion upon repetitive use.  Furthermore, the Veteran's elbow extension has not been shown to be limited to a compensable degree throughout the evidentiary record, nor is there evidence of muscle atrophy or other disuse.  To the contrary, the Veteran reported only intermittent flare-ups causing immobilization of the elbow, and in June 2009, he was found to be independent in all aspects of personal care.  Therefore, the evidence does not show functional impairment beyond the level contemplated in the currently assigned 20 percent rating, effective April 29, 2008.

Turning to other applicable diagnostic codes, the evidence does not show limitation of the forearm with flexion limited to 100 degrees and extension limited 45 degrees; a higher rating under Diagnostic Code 5208 is also not warranted.  Similarly, there is no evidence of supination or pronation of the elbow, making a higher rating under Diagnostic Code 5213 inapplicable.  There is no evidence of ankylosis of the elbow throughout the record.  The December 2013 VA examination specifically showed that the Veteran did not have ankylosis of the elbow.  Consequently, a higher rating under Diagnostic Code 5205 is not warranted.  Finally, the evidence has not demonstrated nonunion of the radius and ulna, with flail false joint, impairment of the ulna, or impairment of the radius.  As such, Diagnostic Codes 5210, 5211, and 5212 do not result in a higher rating.  38 C.F.R. § 4.71a.  Lastly, the Board has considered the Veteran's report of numbness in his right arm.  However, the Veteran's claim for right arm neuropathy was denied by the RO in 
March 1996 and August 1997.

Therefore, the Board finds that a rating of 20 percent, but no higher, is warranted for the Veteran's right elbow traumatic medial epicondylitis; olecranon spur; degenerative joint disease from April 29, 2008, forward.  There is no basis for a further staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5206; Gilbert, 1 Vet. App. at 49.

Additional Considerations for Increased Rating Claims

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right elbow disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right elbow disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's reports of pain, stiffness, weakness, instability, and limited motion, which are further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board acknowledges the Veteran's reports of numbness and tingling in his right arm.  As noted, however, the RO denied the Veteran's claim for right arm neuropathy.  There is no indication that any right arm numbness has been attributed to the Veteran's right elbow traumatic medial epicondylitis; olecranon spur; degenerative joint disease.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record shows that the Veteran reported that he retired in 2007 due to mental conditions.  He has not assorted, nor does the record suggest, that his service-connected right elbow condition alone prevents him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2008 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, in his December 2008 Notice of Disagreement, the Veteran specifically questioned the April 2008 VA PTSD examination, stating that the examination was fifteen minutes long and the examiner asked too many questions about substance abuse.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for high blood pressure, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for status post myocardial infarct, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for tinea unguium, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for IBS, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for erectile dysfunction, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for residuals of inoculation, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for memory loss, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depressive disorder, not otherwise specified, is denied.

From April 28, 2008, forward, entitlement to a rating of 20 percent, but no higher, for right elbow traumatic medial epicondylitis, olecranon spur, degenerative joint disease, is granted.


REMAND

The record contains a December 1992 letter from the Social Security Administration (SSA) awarding the Veteran disability benefits for degenerative arthritis.  These records may be relevant to the Veteran's claim for service connection for status post total right knee replacement due to osteoarthritis.  There is no indication that the records have been requested, and they have not been associated with the claims file.  VA must try and obtain these records before deciding the appeal as part of the duty to assist.

Next, the Veteran did not provide any specific information as to the nature or etiology of his headaches, shortness of breath, or asthma (claimed as cough and respiratory condition), throat condition (claimed as irritation of the throat) when submitting his claim in July 2007.  However, the Veteran is competent to report all of these conditions as they are observable symptoms, such as head pain and coughing.  Layno, 6 Vet. App. at 465.  Given the Veteran's service in Southwest Asia documented on his DD-214, an examination is needed to address whether the Veteran's headaches, shortness of breath, asthma symptoms, or throat condition are attributable to an undiagnosed or medically unexplainable chronic multisymptom illness.  

Regarding the claim for service connection for fibromyalgia, the Veteran has not been diagnosed with the condition, but a December 2008 statement from his wife reflects his complaint of muscle pain throughout his body.  When the Veteran completed his medical history report in March 1991, he indicated cramps in his legs and was found to have polyarticular arthritis of the lower extremities.  Therefore, a current examination is needed to determine if the Veteran has a disability, to include fibromyalgia, manifested by muscle pain, and if, so, whether such a disability is related to active service, to include the Veteran's reported muscle cramps in 1991 and consideration of any medically unexplained chronic multi-symptom illnesses.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available, as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

2.  Then, schedule the Veteran for a VA Persian Gulf examination by an appropriate clinician to determine the diagnosis and etiology of his complaints of headaches, shortness of breath, asthma symptoms, a throat condition, and muscle pain (fibromyalgia). 

The VA examiner is requested to specifically address the following:

(a) Are the Veteran's complaints of headaches, shortness of breath, asthma symptoms, a throat condition, and muscle pain (either collectively or individually) indicative of: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis? 

(b) If any of the Veteran's complaints are indicative of either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, and that illness or disease is not already service-connected, then an additional medical opinion must be provided as to whether it is at least as likely as not (50 percent or greater probability) that such illness or disease is directly related to service.

With regard to any identified muscle pain disability, the examiner must address the March 1991 medical history report in which the Veteran reported cramps in his legs and the examiner indicated polyarticular arthritis, to include in the lower extremities.

3.  Finally, readjudicate the issues of entitlement to service connection for status post total right knee replacement due to osteoarthritis, headaches, a condition causing shortness of breath, asthma, a throat condition, and fibromyalgia (all to include as due to an undiagnosed illness), on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


